The arguments and amendments submitted 08/12/2021 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn, unless indicated otherwise below.  The merits of the claims are addressed below.
Election/Restrictions
Claims 14-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of a claim that is allowable over the prior art. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 2/22/2021, is hereby withdrawn because claims 2, 14, and 15 share the special technical feature of the feed block of claim 2.  Therefore, claims 14-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Newly submitted claims 20 and 22 are directed to an invention that lacks unity with the invention originally claimed because claims 20/22 and original claim 5 do not share a special technical feature in view of the 103 rejection of claim 5 above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 20 and 22 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 2, line 4, “an auxiliary material that consists of a molten resin” should read “an auxiliary material that consists of another molten resin”.
In claim 2, line 7, “a molten resin” should read “molten resin”.
In claim 2, line 9, “a molten resin” should read “molten resin”.
In claim 4, line 4, “an auxiliary material that consists of a molten resin” should read “an auxiliary material that consists of another molten resin”.
In claim 4, line 7, “a molten resin” should read “molten resin”.
In claim 4, line 9, “a molten resin” should read “molten resin”.
In claim 5, line 4, “an auxiliary material that consists of a molten resin” should read “an auxiliary material that consists of another molten resin”.
In claim 5, line 7, “a molten resin” should read “molten resin”.
In claim 5, line 9, “a molten resin” should read “molten resin”.
In claim 9, line 2, “has third region” should read “has a third region”.
In claim 15, line 4, “an auxiliary material that consists of a molten resin” should read “an auxiliary material that consists of another molten resin”.
In claim 21, line 3, “an auxiliary material that consists of a molten resin” should read “an auxiliary material that consists of another molten resin”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, lines 5-6, claim 4, lines 5-6, and claim 5, lines 5-6 each recite "said auxiliary material is stacked on at least a part of said at least one main material with regard to a width direction thereof".  The plain and ordinary meaning of “with regard to” is “concerning” or “on the subject of”, and therefore the claim is interpreted that the stacking is done on the subject of a width direction of the at least one main material.  However, the scope of stacking done on the subject of a width direction of the at least one main material and the relationship between these two elements is unclear, rendering the claim indefinite.  Is the in a width direction, along a width direction, etc?  What sort of regard is given to the width direction? For the purpose of examination, each of these recitations read on "said auxiliary material is stacked on at least a part of said at least one main material along a width direction thereof".  Examiner suggests amending these claims to read this way or in a similar manner to overcome this rejection. Dependent claims fall herewith.
Claim 4, line 16, and claim 5, line 16, each recite "said merging section has a first region and a second region in the width direction".  It is unclear whether the first region is in the width direction or not, rendering the claim indefinite. For the purpose of examination, each of these recitations read on "said merging section has a first region in the width direction and a second region in the width direction".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 21, lines 8-9, recite "stacking the auxiliary material on at least a part of the main material with regard to a width direction thereof".  The plain and ordinary meaning of “with regard to” is “concerning” or “on the subject of”, and therefore the claim is interpreted that the stacking is done on the subject of a width direction of the at least one main material.  However, the scope of stacking done on the subject of a width direction of the at least one main material and the relationship between these two elements is unclear, rendering the claim indefinite.  Is the stacking of the two materials performed in a width direction, along a width direction, etc?  What sort of regard is given to the width direction? For the purpose of examination, claim 21 reads on "stacking the auxiliary material on at least a part of the main material along a width direction thereof ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kido (JP 2009029104A, with text citations to attached Derwent abstract) in view of Kegasawa ‘517 (US PG Pub 2001/0005517).
Regarding claim 5, Kido teaches a feed block (15 in Figs. 1-4) that feeds a laminated molten resin to a die (per Derwent abstract where 10 in Fig. 1 is a die), wherein said laminated molten resin has at least one main material that consists of a molten resin in a shape of a plate or a sheet (main material flowing along channel 31) and an auxiliary material that consists of a molten resin in a shape of a plate or a sheet (auxiliary material flowing along channel 32), wherein said auxiliary material is stacked on at least a part of said at least one main material along a width direction thereof (as shown in Figs. 3-4 where width direction is into the plane of the figure in Figs. 3-4 and is shown by axis label W in the perspective view of Fig. 2), the feed block comprising: 
at least one main material forming channel that allows a molten resin to flow therethrough in order to form said main material into a shape of a plate or a sheet (channel 31); 
an auxiliary material forming channel that allows a molten resin to flow therethrough in order to form said auxiliary material into a shape of a plate or a sheet (channel 32); 

a channel for said laminated molten resin that is located downstream of said merging section (channel 36 in Figs. 2-4) and that feeds said laminated molten resin to said die (as shown in Figs. 1-2);	said merging section has a first region in the width direction (as shown in Fig. 2 the merging section has a first region in the width direction closer to the origin of the STW coordinate system, for example) and a second region in the width direction (region further away from the coordinate system axis and near the center of the feedblock in Fig. 2, for example), 
said auxiliary material forming channel merges with said at least one main material forming channel at said first and second regions (as shown in Fig. 2), and 
a combined channel height of a channel height of said main material forming channel in said first region and a channel height of said auxiliary material forming channel in said first region is equal to a combined channel height of a channel height of said main material forming channel in said second region and a channel height of said auxiliary material forming channel in said second region (as implicitly shown in Fig. 2).
Kido does not explicitly teach a channel height of said auxiliary material forming channel in said first region is higher than a channel height of said auxiliary material forming channel in said second region.
However, Kegasawa ‘517 teaches an apparatus for lamination of molten resins (Figs. 1-6) wherein a channel height (referred to as passage clearance in Fig. 4) of a material forming channel in a first region (first region 30A referred to as passage end near the origin in Fig. 4; see also first region 30A in Fig. 3) is higher than a channel height of said material forming channel in a second region (as shown in Fig. 4 wherein the second region is referred to as the passage center). 
In view of the teachings of Kegasawa ‘517, it would have been obvious to one of ordinary skill in the plastic/resin forming arts at the time of filing to modify Kido’s feedblock so a channel height of the auxiliary material forming channel in the first region is higher than a channel height of said auxiliary material forming channel in the second region, as suggested by Kegasawa ‘517, to predictably obtain a . 
Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above and with appropriate corrections for the objections set forth above.  Claims 2 and 4 are allowable over the prior art for the reasons provided in Sections 34-36 of the previous Office action, mailed 05/12/2021.
Claims 6-19 would be allowable if rewritten to overcome the rejection(s) of the respective base claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above and with appropriate corrections for the objections set forth above and to include all of the limitations of the base claim and all intervening claims.
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 5, Applicant presents a piecemeal attack against the teachings of Kido and Kegasawa ‘517 stating that neither reference discloses the entirety of the last three clauses recited in amended claim 5.  
However, this argument is not persuasive for the following reasons.  Firstly, this line of argument is not persuasive because the courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, the rejection is based upon the combination of the teachings of Kido and Kegasawa ‘517 and the arguments presented fail to consider what the combination of these teachings would have suggested to one of ordinary skill in the art about use of Kido’s feed block as modified by the teachings of Kegasawa ‘517 as means for obtaining a desired variation and/or profile in resin layer thickness for the auxiliary material layer along the width of the laminate including this layer.  Lastly, this resulting control 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745